I cannot agree that the evidence shows any precaution on the part of plaintiff which can be considered as "actual observation" or any careful attempt thereat. Upholding the jury's negation of contributory negligence comes near to establishing a rule which will relieve the chauffeur having the statutory right of way of all duty of care in respect to traffic approaching an intersection from his left. The idea of permitting a mere inattentive glance, through the windshield instead of through the side window, to satisfy the requirement of due diligence does not appeal to me. I simply cannot perceive how ordinary diligence could have failed to discover to plaintiff the huge truck, a veritable bungalow on wheels, which was as close to the crossing as was plaintiff's vehicle.